367 F.2d 583
UNITED STATES of America ex rel. William M. HEACOCK, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution, Graterford, Pennsylvania, and the Entire Pennsylvania Board of Parole.
No. 15885.
United States Court of Appeals Third Circuit.
Submitted on Briefs October 21, 1966.
Decided November 2, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge.
William M. Heacock, pro se.
Michael J. Rotko, Alan J. Davis, Asst. Dist. Attys., Arlen Specter, Dist. Atty., Philadelphia, Pa., for appellees.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The order of the district court will be affirmed on the opinion filed in that court by Judge Joseph S. Lord, III, 251 F. Supp. 773, with which we are in complete accord.